 1   Michael P. Lehmann
     Arthur N. Bailey, Jr.
 2   HAUSFELD LLP
     600 Montgomer Street, Suite 3200
 3   San Francisco, CA 94111
     Telephone: (415) 633-1908
 4   Facsimile: (415) 358-49800
     mlehmann@hausfeldllp.com
 5   abailey@hausfeldllp.com

 6   Class Counsel

 7   [Additional counsel on signature page]

 8

 9                                UNITED STATES DISTRICT COURT
10              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12   DIVERSIFIED FOODS AND SEASONING,                     Case No. 08-cv-03074 KJM EFB
     INC., on behalf of itself and all others similarly
13   situated,
                                                          STIPULATION AND ORDER TO
14                            Plaintiffs,                 DISMISS DEFENDANTS INGOMAR
                                                          PACKING COMPANY, GREGORY
15                 v.                                     PRUETT, LOS GATOS TOMATO
                                                          PRODUCTS AND STUART WOOLF
16   SK FOODS, L.P., INGOMAR PACKING
     COMPANY, LOS GATOS TOMATO
17   PRODUCTS, SCOTT SALYER, STUART                       Place: Courtroom 3
     WOOLF and GREG PRUETT,                               Judge: Hon. Kimberly J. Mueller
18
                              Defendants.
19

20

21          WHEREAS, on March 12, 2009, an Order was entered consolidating the class action
22   cases Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB),
23   Diversified Foods and Seasoning, Inc. v. SK Foods, et al. (Case No. 2:08-cv-03074 KJM-EFB),
24   Bruce Foods Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00027-KJM-EFB), and
25   Cliffstar Corporation v. SK Foods, LP, et al. (Case No. 2:09-cv-00442-KJM-EFB) for pretrial
26   purposes (“the Consolidated Cases”); and
27

28
     STIPULATION AND ORDER                            -1-                        CASE NO. 08-CV-03074
 1          WHEREAS on March 20, 2009 Hausfeld LLP and Quinn Emanuel were appointed as
 2   Interim Co-Lead Counsel (“Class Counsel”) for the Consolidated Cases and a Consolidated Class
 3   Action Complaint was filed on November 9, 2009; and
 4          WHEREAS, on August 18, 2014, the Court issued an Amended Order Granting Plaintiffs’
 5   Motion for Final Approval of Class Settlement between Class Counsel and Defendants Ingomar
 6   Packing Company, Gregory Pruett, Los Gatos Tomato Products, and Stuart Woolf (“the Settled
 7   Defendants”) in the lead case Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-
 8   03017-KJM-EFB) resolving all claims in the Consolidated Class Action Complaint as to the
 9   Settled Defendants; and
10          WHEREAS, all funds from the Class settlements with the Settled Defendants have been
11   paid and distributed to the Class, and the only funds left to be distributed to the Class are those
12   pursuant to the Bankruptcy Plan in the Chapter 11 bankruptcy action filed by Defendant SK
13   Foods, L.P. in the United States Bankruptcy Court for the Eastern District of California (Case No.
14   09-29162-D-11); and
15          WHEREAS, on August 7, 2017, the Court issued a Final Judgment Order in lead case
16   Four in One Company v. SF Foods, LP, et al. (Case No. 2:08-cv-03017-KJM-EFB) dismissing on
17   the merits and with prejudice the Consolidated Class Action Complaint against the Settled
18   Defendants;
19          NOW THEREFORE, the parties hereby stipulate, subject to this Court's approval, that the
20   Settled Defendants be dismissed with prejudice from this action. The action remains active and
21   pending as to Defendants SK Foods, L.P. and Scott Salyer.
22
     DATED: April 10, 2019              By:     /s/ Arthur N. Bailey, Jr.
23                                            Michael P. Lehmann
                                              Arthur N. Bailey, Jr.
24                                            HAUSFELD LLP
                                              600 Montgomer Street, Suite 3200
25                                            San Francisco, CA 94111
                                              Telephone: (415) 633-1908
26                                            Facsimile: (415) 358-49800
                                              mlehmann@hausfeldllp.com
27                                            abailey@hausfeldllp.com
28
     STIPULATION AND ORDER                            -2-                            CASE NO. 08-CV-03074
 1   DATED: April 10, 2019   By: /s/ Steig Olson (as authorized on 4/9/2019)
                                Stephen R. Neuwirth
 2                              Steig Olson
                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3                              51 Madison Avenue, 22nd Floor
                                New York, New York 10010
 4                              Telephone: (212) 849-7000
                                Facsimile: (212) 849-7100
 5                              stephenneuwirth@quinnemanuel.com
                                steigolson@quinnemanuel.com
 6
                                   Class Counsel
 7

 8   DATED: April 10, 2019   By:     /s/ Sujal Shah (as authorized on 4/9/2019)
                                   Sujal Shah
 9                                 MORGAN, LEWIS & BOCKIUS LLP
                                   One Market Street, Spear Tower
10                                 San Francisco, CA 94105-1596
                                   Telephone: (415) 442-1000
11                                 Facsimile: (415) 442-1001
                                   Sujal.shah@morganlewis.com
12
                                   Attorneys for Defendant Ingomar Packing Company
13

14
     DATED: April 10, 2019   By: /s/ George A. Nicoud III (as authorized on 4/9/2019)
15                              George A. Nicoud III
                                GIBSON DUNN & CRUTCHER, LLP
16                              555 Mission Street, Suite 3000
                                San Francisco, CA 94105-2933
17                              Telephone: (415) 393-8200
                                Facsimile: (415) 393-8306
18                              tnicoud@gibsondunn.com
19                                 Attorneys for Defendant Los Gatos Tomato Products
20

21
     DATED: April 10, 2019         By: /s/ Miles Ehrlich (as authorized on 4/9/2019)
22                                 Miles Ehrlich
                                   RAMSEY & EHRLICH LLP
23                                 803 Hearst Avenue
                                   Berkeley, CA 94710
24                                 Telephone: (510) 548-3600
                                   Facsimile: (510) 291-3060
25                                 miles@ramsey-ehrlich.coom
26                                 Attorneys for Defendant Greg Pruett
27

28
     STIPULATION AND ORDER                  -3-                           CASE NO. 08-CV-03074
 1   DATED: April 10, 2019   By: /s/ William Farmer (as authorized on 4/9/2019)
                             William Farmer
 2                           FARMER BROWNSTEIN JAEGER & GOLDSTEIN LLP
                             235 Montgomery Street, Suite 835
 3                           San Francisco, CA 94104
                             Telephone: (415) 962-2877
 4                           Facsimile: (415) 520-5678
                             wfarmer@fbj-law.com
 5
                             Attorneys for Defendant Stuart Woolf
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER           -4-                            CASE NO. 08-CV-03074
                                               ORDER
 1

 2          GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED:

 3          The Court hereby dismisses with prejudice Defendants Ingomar Packing Company,

 4   Gregory Pruett, Los Gatos Tomato Products and Stuart Woolf.

 5          IT IS SO ORDERED.

 6   DATED: April 16, 2019
 7

 8
                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                       -5-                       CASE NO. 08-CV-03074
